          Case 5:16-cr-00119-R Document 1812 Filed 06/09/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                    )
                                             )
                      Plaintiff,             )
                                             )
v.                                           )      Case No. CR-16-119-R
                                             )
                                             )
NIKO DEANDRE DAVIS,                          )
                                             )
                     Defendant.              )

                                         ORDER

       Before the Court is Defendant Niko Davis’s (“Defendant”) “Motion to Vacate

Conviction Under Rule 60(B)(3) and (6).” Doc. No. 1805. The Government responded in

opposition. Doc. No. 1806. The Court finds as follows.

       “Rule 60(b) does not apply to a criminal proceeding.” United States v. Edge, 315 F.

App’x 92, 94-95 (10th Cir. 2009) (explaining that the “district court properly recognized

Federal Rule of Civil Procedure 60(b) has no application to criminal proceedings,” but that

the district court erred in denying the motion because it should have been dismissed).

Because Defendant filed this motion under Fed. R. Civ. P. 60(b) in a criminal case, the

Court lacks jurisdiction to reach the merits of Defendant’s motion. Further, even if this

Court construed Defendant’s motion as a petition for relief under 28 U.S.C. § 2255, it

would be subject to dismissal as a second or successive § 2255 motion without

authorization from the Tenth Circuit. See In re Cline, 531 F.3d 1249, 1251 (10th Cir. 2008).

Accordingly, Defendant’s motion, Doc. No. 1805, is hereby DISMISSED for lack of

jurisdiction.
  Case 5:16-cr-00119-R Document 1812 Filed 06/09/21 Page 2 of 2




IT IS SO ORDERED on this 9th day of June 2021.
